                      Case 13-21648-MAM      Doc 401    Filed 09/03/20     Page 1 of 18




         ORDERED in the Southern District of Florida on September 3, 2020.




                                                         Mindy A. Mora, Judge
                                                         United States Bankruptcy Court
_____________________________________________________________________________

                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

         In re:                                        Case No. 13-21648-MAM

         MOHAMMAD M. ZAMAN and                         Chapter 11
         NASRIN M KAHN
             Debtor(s).
                                                   .

           OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
                        MOTION FOR LEAVE (ECF NO. 370)

                  Inadequate service and conflicting testimonial evidence feature prominently in

        this case. The creditor alleges absence of notice. The debtor asserts implicit notice

        through a cast of interrelated characters. Caught between two conflicting (but

        plausible) versions of the truth presented years after the fact, the Court must accept

        the story as it was told through admissible evidence, not the story as it was perceived

        by those involved. As a result, the Court grants in part and denies in part the relief

        sought in the Motion for Leave to Proceed with Action Against Debtors Based on Post-
           Case 13-21648-MAM      Doc 401     Filed 09/03/20   Page 2 of 18




Petition Dealer Supply Agreement, Lease Agreement and Guarantees of Debtors (ECF

No. 370) (the “Motion”).

                BACKGROUND AND PROCEDURAL HISTORY

      On May 11, 2019, creditors Power Petroleum Inc. (“PPI”) and M & A Brothers

Realty No. 3 (“M & A” and collectively with PPI, “Creditors”) filed the Motion.

Creditors’ request for relief came on the heels of an unrelated request by Wells Fargo

Bank, N.A. (“Wells Fargo”) to reopen Mohammad M. Zaman and Nasrin M. Khan’s

(“Debtors”) bankruptcy case (“Bankruptcy Case”), which had been administratively

closed for a little over fifteen months pending substantial consummation of a

confirmed chapter 11 plan. Although Debtors were able to come to an agreement with

Wells Fargo that prevented litigation, they were not so fortunate with Creditors.

      In filing the Motion, Creditors represented to the Court that (i) Creditors had

received inadequate notice of the filing of the Bankruptcy Case, (ii) Debtor Zaman

personally guaranteed postpetition agreements for his wholly-owned business entity,

Nasrin Oil Corporation (“NOC”), and (iii) Debtor Zaman remained liable for his

guarantee of NOC’s obligations.

      The full facts of what happened, when, where, and how, are far more

convoluted than the Court’s simple summary of Creditors’ claims would suggest. To

properly tell the tale, the Court must go back in time, prior to the filing of the

Bankruptcy Case.

      The Station and Debtors’ Personal Bankruptcy Case

      Debtors Zaman and Khan are husband and wife. Prior to the filing of this




                                          2
                 Case 13-21648-MAM      Doc 401      Filed 09/03/20     Page 3 of 18




Bankruptcy Case, Debtors operated a gas station and convenience store (the

“Station”). The physical location of the Station is unclear from the record, but Debtors’

schedules and statements indicate that it provided Debtors’ family with its primary

source of income for many years.1

         On May 19, 2013 (the “Petition Date”), Debtors jointly filed this Bankruptcy

Case, initially disclosing assets of less than $50,000 and obligations of over

$1,000,000.2 Debtors’ schedules reveal that the majority of these obligations related

to mortgage debts on two parcels of real property. Debtors ultimately resolved these

obligations either through their confirmed chapter 11 plan (the “Plan”) or by separate

agreement.3

         Debtors’ Bankruptcy Case progressed slowly, taking over three years to arrive

at the effective date of the Plan. Although at least some of the delay was likely

attributable to causes other than Debtors, the record reflects a case that generally

failed to proceed in a timely manner, compared to other similarly situated individual

chapter 11 cases. During this time, other entities owned by or otherwise related to

Debtors filed their own bankruptcy cases.

         The Related Entities and Business Relationships

         Schedule B of Debtors’ amended schedules (ECF No. 31) lists ownership



1 See, e.g., ECF No. 24, Schedule I (describing Debtor Zaman as self-employed, and Debtor Kahn as a
cashier). The record indicates that Debtors may have owned two stations simultaneously or may have
moved from one location to another. For the purposes of this Order, the Court surmises that only one
location was operable prepetition.
2   ECF No. 1.
3   ECF Nos. 299 and 326.



                                                 3
                Case 13-21648-MAM          Doc 401     Filed 09/03/20     Page 4 of 18




interests in five business entities: NOC, MN Corporation of US (“MNC”), HNA

Corporation, Maha and Ali, Inc., and Ambia Corporation.4 Two of those entities were

also debtors before this Court in their own bankruptcy cases. MNC filed for chapter

11 relief in 2015 (the “MNC Case”) approximately two years after the date on which

Debtors filed their 2013 individual Bankruptcy Case.5 NOC filed bankruptcy in 2017,

roughly two years after MNC filed (the “NOC Case”).6

          The dockets of the MNC and NOC Cases indicate that Debtors operated gas

stations at two locations. The first station, located at 5050 Lake Worth Road, Lake

Worth, FL 33463 (the “Lake Worth Station”), was operated by MNC.7 MNC’s

schedules list a fuel supply agreement (the “FSA”) with Crystal Petroleum (“Crystal”)

for fuel that was sold at the Lake Worth Station. MNC owned the property for the

Lake Worth Station in fee simple but granted Crystal a second mortgage, presumably

as collateral for obligations arising out of the FSA. Debtor Zaman testified at an

evidentiary hearing (the “Hearing”) on the Motion that Andrew Hrenick (“Hrenick”)

owned Crystal.8




4Debtors’ schedules disclose that an entity named “Hefaz Enterprises” owned the Station. ECF No.
24, at p. 23 (Question 18). The precise nature of Debtors’ relationship with the entity (i.e., director,
partner, etc.) is unclear.
5   Case No. 15-15416 (the “MNC Bankruptcy”).
6   Case No. 17-22086.
7   Case No. 15-15413, ECF No. 1, p.17 (filed on March 25, 2015); ECF No. 27 at ¶ 5.
8 The relevance of this testimony will become more apparent as this story unfolds. The FSA is not at
issue, but its existence is central to Debtor Zaman’s theory of implicit notice to Mike Shehadeh,
Creditors’ officer.



                                                   4
                Case 13-21648-MAM          Doc 401      Filed 09/03/20    Page 5 of 18




          During their 2013 Bankruptcy Case, Debtors, through NOC, began operating

a gas station at 3067 Jog Road, Greenacres, FL 33060 (the “Jog Road Station”).9

Exactly one week after MNC filed its bankruptcy petition, NOC entered into a lease

(the “Lease”) dated as of April 1, 2015 for the Jog Road Station with Coral Petroleum,

Inc. (“Coral”). Hrenick, Crystal’s owner, was also the president of Coral and executed

the Lease for the Jog Road Station in that capacity.10 Debtor Zaman executed the

Lease on behalf of NOC and personally guaranteed NOC’s obligations (the “Lease

Guarantee”).

          That same day, April 1, 2015, NOC entered into a dealer supply agreement

(the “DSA”) with Power Petroleum, Inc. (“PPI”) for fuel to be sold at the Jog Road

Station. Mike Shehadeh (“Shehadeh”), president of PPI, executed the DSA in that

capacity. Debtor Zaman executed the DSA on behalf of NOC and personally

guaranteed NOC’s obligation under the DSA (the “DSA Guarantee”) in favor of PPI,

in addition to his guarantee of the Lease with Coral.11 The docket in the Bankruptcy

Case does not reflect that Debtor Zaman sought this Court’s approval of either

Guarantee.

          At this point, a quick recap of the business relationships may prove helpful:



9   Case No. 15-15413, ECF No. 1, at p. 13; ECF No. 370-1, at p. 30-40.
10Although the record lacks documentary evidence of this point, Debtor Zaman testified that Hrenick
owned both Crystal and Coral. The record of the MNC and NOC bankruptcy cases supports this
testimony, as Crystal and Coral shared a mailing address. Compare Case No. 15-15416, ECF No. 1, p.
30, with Case No. 17-22086, ECF No. 1, p. 12 (Question 4.1).
11The DSA and Lease each contain a signature line for a “Personal Guarantor” executed by Debtor
Zaman. For convenience, the Court refers to the Lease Guarantee and DSA Guarantee collectively as
the “Guarantees”.



                                                    5
             Case 13-21648-MAM          Doc 401     Filed 09/03/20     Page 6 of 18




            Entity      Agreement(s) Counterparty                    Representative

            MNC         FSA (and          Crystal                    Hrenick
                        second
                        mortgage)
            NOC         Lease             Coral (then M & A, Hrenick (then
                                          as described below) Shehadeh)
            NOC         DSA               PPI                 Shehadeh



       Approximately three years after the filing of Debtors’ Bankruptcy Case and a

little over one year after the execution of the DSA and Lease, Coral assigned (the

“Assignment”) its interest in the Lease to M & A.12 Hrenick executed the Assignment

on June 8, 2016 in his capacity as President of Coral and Shehadeh executed it on

June 10, 2016 on behalf of M & A.

       A little over a year later, on September 26, 2017, the law firm of Shehadeh

Giannamore, PLLC13, representing PPI, sent a letter to NOC, c/o Debtor Zaman,

advising of a default under the DSA. NOC filed for chapter 11 relief seven days later

on October 3, 2017. NOC subsequently dismissed its bankruptcy case about six

months later (on April 19, 2018) without having successfully confirmed a chapter 11

plan. In December 2018, Creditors filed suit against Debtor Zaman and NOC (the

“State Court Case”) in the Circuit Court of the Seventeenth Judicial Circuit in and

for Broward County, FL (the “State Court”).



12ECF No. 370-1, at pp. 42-43. Testimonial evidence submitted at the Hearing and pleadings filed in
this Bankruptcy Case indicate that “Mahmoud” Shehadeh is the same person as “Mike” Shehadeh, the
President of M & A.
13 The relationship between Shehadeh and the firm of Shehadeh Giannamore PLLC is not apparent
from the record.



                                                6
                Case 13-21648-MAM          Doc 401       Filed 09/03/20   Page 7 of 18




          Notice of Bankruptcy Cases

          The parties do not dispute that neither PPI nor M & A received actual notice

of Debtors’ Bankruptcy Case. Debtor Zaman attributes the lack of notice to a lack of

any relationship with Creditors as of the Petition Date. Debtor Zaman acknowledges

that he did not update the list of creditors in this Bankruptcy Case after NOC’s

execution of the DSA and Lease despite his status as guarantor under both

agreements.14

          On the other hand, neither party disputes that Creditors received actual notice

of the NOC Case. Creditors were highly active in that case, vigorously litigating

M & A’s entitlement to possession of the Jog Road Station and PPI’s entitlement to

payment for fuel supplies under the DSA.15

          In addition, the parties do not dispute that Crystal (and therefore Hrenick, as

Crystal’s President) had notice of the MNC Case.16 The docket of the MNC Case

shows that MNC disclosed the existence of Debtor Zaman’s personal Bankruptcy

Case to all parties in interest in the MNC Case on April 24, 2015, which was about

three weeks after Debtor Zaman executed the Guarantees of the obligations under

the Lease and DSA.17 The record also reflects that Hrenick, in his capacity as

president of Coral (not Crystal) executed the Assignment after receiving notice of the



14As noted previously, infra, Debtor Zaman also failed to obtain this Court’s approval of the
Guarantees.
15   See, e.g., Case No. 17-22086, ECF Nos. 28 and 54.
16   Case No. 15-15416, ECF No. 1, at p. 13.

17   Case No. 15-15416, ECF No. 27, at ¶ 2.



                                                    7
             Case 13-21648-MAM      Doc 401    Filed 09/03/20   Page 8 of 18




MNC Case and therefore notice of this Bankruptcy Case. What the record fails to

show, however, is whether Hrenick (president of both Crystal and Coral) disclosed

the existence of Debtors’ personal Bankruptcy Case to Shehadeh (Creditors’

president) as part of routine due diligence prior to the execution of the Assignment.

                              CONCLUSIONS OF LAW

   I.       Nature of Relief Sought

         The Motion seeks several forms of relief, some of which are contradictory.

Because the Motion expresses Creditors’ desire to proceed with the State Court Case,

the Court construes the Motion as a request for stay relief. In light of the Court’s

ruling herein, the Court declines to address the ancillary requests for “deemed

approval” of the DSA and Lease as being in the “ordinary course of business” and for

relief from any applicable statutes of limitations to proceed with an adversary

proceeding.

   II.      Notice

         The primary issue in this dispute is one of adequate notice. That is the 800-

pound gorilla that neither party addressed in a clear fashion, but which must govern

the Court’s resolution of the Motion. To make a very complicated issue quite simple,

the Court is confronted with the issue of whether, without Debtors having provided

Creditors with actual notice of this Bankruptcy Case, Creditors are bound by any

documents filed within the case, including Debtors’ Plan and the confirmation order

(ECF No. 326, the “Confirmation Order”). And the clear answer is no.

         Proper notice is fundamental to the successful resolution of any bankruptcy




                                           8
                Case 13-21648-MAM          Doc 401      Filed 09/03/20   Page 9 of 18




case. Westchester Surplus Lines Ins. Co. v. Surfside Resort and Suites, Inc. (In re

Surfside Resort and Suites, Inc.), 344 B.R. 179, 187 (Bankr. M.D. Fla. 2006). In the

context of a chapter 11 case, proper notice is essential to ensure that creditors whose

rights and interests may be altered by the reorganization plan have an opportunity

to object to confirmation. Id. Absent this opportunity, a creditor has a near iron-clad

argument that due process has not been observed, and that he should not be bound

by the terms of the plan and any attendant court-ordered or statutory injunction. Id.

(citing Mullane v. Central Hanover Bank & Trust Co., 339 US. 308, 314 (1950)).

          Debtor Zaman testified credibly that he understood and believed that Creditors

had knowledge of the Bankruptcy Case because (i) Crystal and Coral were “the same”,

meaning Hrenick owned and controlled both entities, (ii) Hrenick had undisputed

knowledge of the MNC Case becuase MNC served Crystal with a copy of MNC’s

chapter 11 case management summary disclosing that Debtor Zaman was a debtor

in this Bankruptcy Case,18 and (iii) Hrenick and Shehadeh were business associates.

Debtor Zaman specifically testified that it was his firm belief that Hrenick and

Shehadeh have worked together at various points in life and are well-acquainted with

one another.

          The record clearly reflects that Creditors were active participants in the NOC

Case. The record also shows a certain amount of overlap between the cast of

characters involved in the various cases, including Hrenick and Shehadeh. Debtor

Zaman passionately testified that he only executed the Guarantees because he was


18   Case No. 15-15416, ECF No. 27, at ¶ 2, and ECF No. 28.



                                                    9
            Case 13-21648-MAM        Doc 401       Filed 09/03/20   Page 10 of 18




forced to do so. This is troubling. However, Debtor Zaman also testified that he

intentionally failed to disclose his (and Debtor Khan’s) personal Bankruptcy Case

when he executed the Guarantees because he was afraid of losing his livelihood. This

is equally troubling. And, in yet another twist, Debtor Zaman also testified—again

credibly—that he was convinced that Shehadeh absolutely knew of the Bankruptcy

Case through his (allegedly many) dealings with Hrenick.

       Shehadeh disputed Debtor Zaman’s allegation that Hrenick had a personal or

professional association with Shehadeh. Moreover, Shehadeh claimed categorically

that no business relationship ever existed between Coral and M & A other than as

assignor and assignee under the Assignment. Shehadeh’s contention, in other words,

is that Hrenick’s knowledge of Debtors’ Bankruptcy Case from the disclosure listed

in MNC’s chapter 11 case management summary could be imputed to Coral (which

Hrenick also controlled), but not to Shehadeh or Creditors.19 And, simply put, therein

lies the rub. It was Debtor Zaman’s obligation to prove otherwise. Upon the facts

presently in the record, the Court finds and determines that Debtor Zaman has failed

to meet his burden of proof.

       In making this finding, the Court must observe that it specifically declines to

opine as to whether Shehadeh or Creditors had actual knowledge of this Bankruptcy

Case. That fact, unfortunately, is as opaque as the history of the relationships

between the parties. What the Court finds and determines is much simpler: Debtor




19PPI’s relationship with NOC was direct via the DSA, but Coral assigned the NOC Lease to M & A
via the Assignment.



                                              10
           Case 13-21648-MAM       Doc 401      Filed 09/03/20   Page 11 of 18




Zaman did not present sufficient evidence to the Court to demonstrate that Creditors

definitively had knowledge of this Bankruptcy Case.

      As a result, the Court holds that Creditors are not bound by entry of the

Confirmation Order and may pursue litigation against Defendant Zaman in the State

Court Case. Although the Court grants stay relief to proceed in that action, the Court

cautions Creditors that the grant of stay relief in this Order should not be construed

as a determination that Debtor Zaman remains liable on the Guarantees under

applicable state law. The Court also declines to enforce (or find unenforceable) the

terms of either agreement. Those issues are properly before the State Court and

should be determined within the State Court Action. What this Court has determined

is that the Plan and Confirmation Order do not bar the prospective enforcement of

the Guarantees, and that the Plan and Confirmation Order are not binding on

Creditors with respect to (a) the injunction set forth in section 7.13 of the Plan, and

(b) the executory contract provision set forth in section 6.01 of the Plan.

   III.   Supplemental Theories Presented to the Court

      At the conclusion of the Hearing, the Court requested additional briefing from

the parties in the form of proposed findings of fact and conclusions of law. Those

submissions included discussions of legal theories beyond the realm of notice,

including extensive analysis of the Barton doctrine. To provide clarity in the record,

the Court will briefly address those arguments.

      The Barton doctrine derives from Barton v. Barbour, a United States Supreme

Court case from 1881. 104 U.S. 126 (1881). Barton held that “before suit is brought




                                           11
            Case 13-21648-MAM          Doc 401       Filed 09/03/20   Page 12 of 18




against a receiver[,] leave of the court by which he was appointed must be obtained.”

Id. at 127. Circuit Courts, including the Eleventh Circuit Court of Appeals, have

extended operation of the Barton doctrine to include suits against a bankruptcy

trustee. Carter v. Rodgers, 220 F.3d 1249, 1252 (2000).

       Because the Barton doctrine is a judicially-created (rather than statutory)

doctrine, it falls into the territory of federal common law. Lawrence v. Goldberg, 573

F.3d 1265, 1269 (11th Cir. 2009). Within the Eleventh Circuit, the Barton doctrine

applies to actions against officers appointed by the bankruptcy court when those

officers are operating within the scope of their court-appointed duties. Id. (citing

Carter, 220 F.3d at 1252). Essentially, the Barton Doctrine acts as a jurisdictional

bar to suits against a receiver, trustee, or officer appointed by a court when the claims

are asserted in any court other than the appointing court. McKinney v. 2nd Chance

Auto Sales, Inc., 611 B.R. 894, 898 (Bankr. M.D. Ala. 2020).

       Debtor Zaman contends that the Barton doctrine should extend to cover his

actions as the debtor in possession of Debtors’ bankruptcy estate, including actions

taken in furtherance of the Plan.20 Specifically, Debtor Zaman argues that

confirmation of the Plan constituted rejection of the Guarantees. He then stretches

this logic to advance his theory that the Barton Doctrine prevents suit upon either

agreement.




20Debtor Zaman suggests that a debtor in possession, standing in the shoes of a chapter 11 trustee
under Bankruptcy Code § 1107, is entitled to the benefits of the Barton doctrine, but has failed to
provide any authority for this proposition.



                                                12
             Case 13-21648-MAM           Doc 401       Filed 09/03/20    Page 13 of 18




        Debtor Zaman’s argument is creative but, unfortunately, it is also misguided.

The primary obstacle to Debtor Zaman’s position is one of status: he is not a “court-

appointed” trustee or officer. As debtors in possession, Debtors Zaman and Khan

sought and received the protections of this Court under chapter 11 of the Bankruptcy

Code. To facilitate the performance of their duties as debtor in possession,

Bankruptcy Code § 1107 provided both Debtors with the rights and powers of a

trustee. This statutory grant of authority, however, is not to be confused with court

appointment pursuant to Bankruptcy Code § 1104, nor should it be conflated with

the power and authority attendant to court appointment of an examiner or other

officer of the court.

       The next obstacle to Debtor Zaman’s argument concerns the nature of the

obligations arising under the Guarantees. Specifically, his arguments against the

validity of the Guarantees hinge upon his ability to the classify them as agreements

capable of rejection under the Plan.

       This Bankruptcy Case and its related cases (the MNC Case and NOC Case)

present a unique factual situation unlikely to be repeated in the near future. Neither

the MNC Case nor the NOC Case resulted in a confirmable plan. In both instances,

each of the respective debtor entities, acting through Debtor Zaman, voluntarily

dismissed its bankruptcy case without reconciling all claims. As a result, the NOC

Case did not address the validity and extent of Creditors’ claims.21 This wrinkle




21Creditors filed proofs of claim nos. 3 and 4 in the NOC Case, but did not file any proofs of claim in
the MNC Case.



                                                  13
              Case 13-21648-MAM         Doc 401       Filed 09/03/20    Page 14 of 18




requires the Court to address claims arising from operation of the Jog Road Station

in the context of Debtors’ individual Bankruptcy Case, which naturally creates a

situation for the Court that is a step removed from a typical straight-forward analysis

of claims.

       Debtor Zaman has argued that section 6.01 of the Plan provides for the

rejection of any executory contract not expressly assumed in the Plan or during the

Bankruptcy Case. He posits that the Guarantees (which both related to operation of

the Jog Road Station by NOC) should be deemed executory contracts in Debtors’

individual Bankruptcy Case subject to section 6.01 of Debtors’ Plan. However, there

are two problems with Debtor Zaman’s argument. First, Debtor Zaman has failed to

show that Creditors received actual notice in this Bankruptcy Case of his intent to

reject the Guarantees. Second, Debtor Zaman has also failed to demonstrate that the

Guarantees constituted executory contracts that would be subject to section 6.01 of

the Plan.22

       Just as it stands to reason that a creditor without any notice of a bankruptcy

case typically should not be harshly sanctioned for an action taken in violation of the

automatic stay, this Court easily concludes that the Barton doctrine should not be




22Two issues come to mind that preclude the application of section 6.01 of the Plan to Debtor Zaman’s
obligation under the Guarantees. First, it is certainly not clear that a one-sided obligation to pay
money under a guarantee fits within the customary definition of an executory contract under either
the Countryman test or the functional analysis test. See Del Franco v. Mamedes (In re Mamedes), Adv.
Proc. No. 19-01355, 2020 WL 4289764, at 3-4 (Bankr. S.D. Fla. 2020). Second, Debtor Zaman executed
the Guarantees during his Bankruptcy Case, which transformed the Guarantees into administrative
obligations rather than pre-petition obligations that could be assumed or rejected.



                                                 14
            Case 13-21648-MAM          Doc 401       Filed 09/03/20    Page 15 of 18




stretched to protect a post-confirmation debtor who is seeking to bar suit upon a post-

petition agreement allegedly rejected under his Plan.

       In this Bankruptcy Case, Debtor Zaman merely served as a debtor in

possession. He was not a court-appointed trustee or a court-appointed officer.23

Setting that complication aside, the Guarantees are post-petition agreements

incapable of rejection pursuant to 11 U.S.C. § 365. And, even if they were executory

(they weren’t), Debtor Zaman still failed to demonstrate that he provided Creditor

with notice of the purported rejection of his Guarantees. The Barton doctrine is

therefore simply inapplicable to the case at hand.

       Debtor Zaman also contends that his failure to timely seek this Court’s

approval under § 363 of the Guarantees now renders the Guarantees unenforceable.

This logic is obviously flawed. In a nutshell, Debtor Zaman’s theory is that these

Guarantees are not obligations normally entered into by a chapter 11 debtor in the

ordinary course of business, and that under both the vertical (creditors’ expectation)

dimension test and the horizontal (comparable business) dimension test, the

Guarantees are invalid absent prior Court approval. See In re Leslie Fay Cos., 168

B.R. 294, 304 (Bankr. S.D.N.Y. 1994).

       This argument—although innovative—is unsound. Debtor Zaman testified

that when he executed the Guarantees, he consciously elected not to flag the existence

of this Bankruptcy Case to Creditors at that time. Debtor Zaman now seeks to avoid



23See Lawrence v. Goldberg, 573 F.3d at 1268-70 (identifying attorneys and investigators retained by
trustee with bankruptcy court approval as court-appointed officers whose conduct was protected by
Barton doctrine).



                                                15
              Case 13-21648-MAM      Doc 401      Filed 09/03/20   Page 16 of 18




those same Guarantees by arguing that his failure to obtain this Court’s approval

renders them unenforceable. As a court of equity, this Court cannot condone this

result.

          Having weighed the scant available evidence, and being mindful of its

obligation to interpret the story as it exists in the record, not as the parties may have

perceived it at the time, the Court determines that Debtor Zaman’s failure to either

actively notify Creditors of this Bankruptcy Case or seek court approval of the

Guarantees at the time of execution estops him from relying upon Bankruptcy Code

§ 363 today. Debtor Zaman’s protestations that the Guarantees fell outside the

ordinary course of his business and required this Court’s approval fall flat in the face

of his decision to incur post-petition obligations while affirmatively electing not to

alert the Creditors to the pendency of this Bankruptcy Case. See Slater v. U.S. Steel

Corporation, 871 F.3d 1174, 1180 (11th Cir. 2017) (“The equitable doctrine of judicial

estoppel is intended to ‘prevent the perversion of the judicial process’ and ‘protect [its]

integrity . . . by prohibiting parties from deliberately changing positions according to

the exigencies of the moment.’”) (citation omitted).

          In order to receive the benefit of the protections of a plan injunction, Debtor

Zaman was required to (i) notify post-petition Creditors of this Bankruptcy Case and

(ii) obtain Court approval for any transaction outside of the ordinary course of

business. Debtor Zaman cannot ignore these duties and then argue that his failure to

perform them renders his obligation to Creditors unenforceable. And, to the extent

that Debtor Zaman believes—perhaps correctly—that Creditors knew of the




                                             16
               Case 13-21648-MAM           Doc 401       Filed 09/03/20     Page 17 of 18




existence of this Bankruptcy Case at the time of signing, the Court concludes that

this belief was not clearly proven by the conflicting evidence presented at the

Hearing.

                                                ORDER

          Accordingly, the Court, having considered all relevant pleadings, the record of

this Bankruptcy Case, the MNC Case, and the NOC Case, and being otherwise fully

advised in the premises, ORDERS AND ADJUDGES that:

          1.      The Court GRANTS in part and DENIES in part the relief sought in

the Motion.

          2.      The Court GRANTS Creditors relief from the automatic stay and any

injunction set forth in the Plan or Confirmation Order to proceed with litigation of

the State Court Case against Debtor Zaman relating to the Guarantees.

          3.      Entry of the Confirmation Order approving the Plan did not result in

the rejection of the Guarantees executed by Debtor Zaman in favor of Creditors under

the Lease and the DSA, nor did it result in the discharge of such Guarantees.

          4.      Debtor Zaman’s failure to obtain this Court’s approval of the Guarantees

does not render the Guarantees unenforceable.24

          5.      The Court DENIES the Motion in all other respects.

          6.      To the extent that the Court has subject matter jurisdiction over any

remaining requests for relief set forth in the Motion to resolve issues under applicable

state law, the Court ABSTAINS from determining such matters.


24   The Court does not opine as to the enforceability of the Guarantees.



                                                    17
           Case 13-21648-MAM       Doc 401      Filed 09/03/20   Page 18 of 18




                                          ###

Copies Furnished To:

Victor Rones, Esq.

Attorney Rones shall immediately serve this Order upon all interested parties and
file a certificate of service with the Court that conforms with Local Rule 2002-1(F).




                                          18
